It gives me great pleasure to join in the heartfelt congratulations extended to Mr. Tijjani Muhammad-Bande on his election as President of the General Assembly at its seventy-fourth session. I would also like to express my appreciation to Ms. Maria Fernanda Espinosa Garces for her excellent work as President of the Assembly at its seventy-third session.
For nearly 75 years the United Nations has been a universal platform for discussing and resolving urgent issues of the day. However, the world we live in is changing rapidly. The current unstable situation, in a context of growing geopolitical and economic competition as well as increasing numbers of global threats and challenges, demands that we act effectively and consistently. We believe it is essential to marshal all the tools at the Organization’s disposal and to improve our joint efforts. We must also strengthen our commitment to maintaining the rules-based order, with an effectively functioning United Nations at its centre. In that regard, Tajikistan supports the Secretary-General’s efforts to promote comprehensive reform of the Organization, aimed at strengthening and enhancing its capacity to counter today’s challenges and threats in a timely and effective manner.
Terrorism and extremism, together with transnational organized crime and illicit drug trafficking, undermine international peace and security, aggravate conflicts and destabilize entire regions. They hinder our efforts to advance and protect human rights and promote sustainable development. Today Tajikistan is doing its utmost to help to combat terrorism and extremism, transnational organized crime and illicit drug trafficking. Given our years of experience in peacebuilding and in preventing and countering terrorism, as well as combating illicit drug trafficking, in May in Dushanbe we held a high-level conference on international and regional cooperation on countering terrorism and its financing through illicit drug trafficking and organized crime. The Dushanbe conference was the first in a series of regional initiatives within the framework of the follow-up process to the High-level Conference of Heads of Counter-Terrorism Agencies of Member States convened by the Secretary-General on 28 and 29 June 2018 in New York. We are confident that the Dushanbe conference will serve as an important platform for comprehensive dialogue and the exchange of best practices and experiences among all interested parties.
Issues related to combating terrorism and extremism were also discussed at the fifth Summit of the Conference on Interaction and Confidence-Building Measures in Asia, held in Dushanbe on 15 June. As the current Chair of the Conference, we believe it important to advance our countries’ efforts to promote peace, stability and security in Asia, which should focus on dismantling the military infrastructure of international terrorism, denying it political, military and financial support and preventing the misuse of the Internet for radicalization, recruitment and propagandizing for extremism and violence.
Illicit drug trafficking is one of the primary sources of terrorism financing. As my country is on the front lines of the battle against that evil, we have done a great deal to address it since becoming independent. At the direction of President Emomali Rahmon of Tajikistan, our national drug enforcement agency was established in 1999 with the support of the United Nations. In 2013 we adopted a national counter-narcotics strategy for the period from 2013 to 2020. In what we see as an important and timely initiative, President Rahmon has proposed establishing, with the support of the United Nations, a special group that would include representatives of law-enforcement agencies from the countries of the so-called Northern Route, with the participation of experts researching issues related to illicit drug trafficking. We hope that Member States will support that initiative.
Security and stability in Central Asia are closely linked to developments in Afghanistan. Tajikistan’s border with Afghanistan is the longest of any country, and since the first days of our independence we have therefore worked consistently to promote lasting peace and stability in our neighbour. We are also making a practical contribution to Afghanistan’s social and economic development by connecting our two countries’ transport corridors through an energy bridge, the Central Asia-South Asia Electricity Transmission and Trade Project, which provides the Afghan people with electricity and essential commodities, as well as by training specialists. One of the important areas in that regard is involving Afghanistan in the process of multilateral regional cooperation and the creation of conditions that will help to fulfil the transit potential of the country and the region. Tajikistan fully supports the efforts of the Afghanistan authorities to establish a peaceful negotiation process.
This is a very important year for taking stock of the results of the implementation of the 2030 Agenda for Sustainable Development. The four-year cycle of the High-level Political forum on Sustainable Development has been successfully completed. We have plenty of room for enhancing our efforts to implement the 2030 Agenda over the next 11 years, since the current pace of progress towards the Sustainable Development Goals (SDGs) is insufficient, despite significant efforts. In that regard, we support the call of the Secretary-General to act urgently and with purpose in order to successfully implement the 2030 Agenda in a timely manner. We have adopted a national development strategy for the period up to 2030 and a medium-term development plan from 2016 to 2020, both of which fully align with the 2030 Agenda and are key tools for ensuring national ownership of the SDGs in Tajikistan. However, we are also dealing with an array of new issues and problems, first and foremost of which, in our view, is climate change, which seriously affects the process of achieving the Sustainable Development Goals and their targets.
Over the past 60 years, the average annual air temperature in Tajikistan has increased by 1°C. The number of days with heavy precipitation has increased, as have the frequency and intensity of natural hydro-meteorological events. Water-related natural disasters alone cost our economy hundreds of millions of dollars in damage every year. Natural disasters often claim human lives. The negative impact of climate change on the quantity and quality of the world’s freshwater resources is also becoming increasingly evident. In the past few decades Tajikistan has seen the surface area of its glaciers, which are vitally important to the whole of Central Asia, shrink significantly. In that regard, we believe it is essential to strengthen cooperation among countries in order to address the consequences of natural disasters by developing preventive measures and establishing funds to assist countries in need. It is also essential to enhance the monitoring of glaciers, snow and other water sources and take effective steps to protect them for future generations.
We consider it vital to promote development of a green economy in every way, and particularly green energy, which is a crucial component of sustainable development. Expanding the use of renewable energy, principally hydroelectricity, contributes to Tajikistan’s economic and social development while keeping harmful emissions into the atmosphere as low as possible. Hydropower plants, which generate about 98 per cent of our electricity, form the basis of the country’s energy sector. The Government has been taking comprehensive measures to balance energy production and consumption by modernizing and upgrading our existing hydropower stations, building new ones and introducing modern energy-conservation methods.
Tajikistan is a leader in promoting water issues at the global level. It is well known that in the past few decades, at the initiative of President Rahmon four important global initiatives were endorsed by the General Assembly. In the course of their promotion and implementation, the initiatives received broad support from Member States, international and regional organizations, financial institutions, prominent members of the science and business communities and representatives of civil society. In 2018, we began implementing our fourth global initiative, the International Decade for Action “Water for Sustainable Development” 2018-2028. Resolution 71/222, on this issue, outlines the modalities of the midterm comprehensive review of the Decade’s implementation and envisages two important global events. For the first time since the first United Nations Water Conference was held in Mar del Plata, Argentina, more than 40 years ago, a United Nations conference on the midterm comprehensive review of the implementation of the objectives of the International Decade for Action “Water for Sustainable Development” will be held in New York in March 2023. In 2021, there will be a one-day high-level meeting of the General Assembly to promote the implementation of the water-related goals and targets of the 2030 Agenda.
In that connection, the Republic of Tajikistan, as part of the Dushanbe process, will hold the second conference on the implementation of the International Decade of Action, entitled “Galvanizing water-related actions and partnerships at the local, national, regional and global levels”, in Dushanbe in June 2020. We sincerely hope that Member States will once again support us and take an active part in our upcoming conference in Dushanbe. We believe firmly that developing water cooperation and partnerships will help to ensure the timely adoption of measures needed to achieve the Sustainable Development Goals.
In conclusion, I would like to note that today, against a background of emerging problems on a global scale, we must make tremendous efforts to achieve the goals we have set in a timely way. Of those, the most urgent are the threats of global terrorism, climate change, environmental degradation, acute shortages of resources and the growing gap between poor and rich countries and population groups. The United Nations remains the only universal organization capable of coordinating and uniting the efforts of the entire international community to resolve these problems currently facing humankind.
